Sandler, J. (dissenting in part).
On April 27, 1977, petitioner, a veteran police officer, was found guilty by a jury in the Supreme Court, New York County, of official misconduct and bribe receiving in the second degree. The following day, April 28, 1977, petitioner filed an application for service retirement benefits, intending to retire on May 27, 1977.
Petitioner was served with an order of dismissal by the police commissioner on May 24, 1977. The order, dated May 2, 1977 and declared to be effective as of April 27, 1977, was stated to be pursuant to the "authority vested in the Police *420Commissioner, pursuant to Section 434a-14.0 of the Administrative Code and Section 30 of the Public Officers Law to dismiss a member of the Police Department convicted of a crime by a court of competent jurisdiction.” As a result of this order, the validity of which presents the issue in this proceeding, petitioner’s retirement application was not processed because his dismissal preceded May 27, 1977, the projected effective date of his retirement. Accordingly, retirement benefits were denied since he was not in city service on that date. (Administrative Code of City of New York, § B18-40.0.)
The principal question presented is whether a "conviction,” as the term is used in section 30 (subd 1, par e) of the Public Officers Law, occurs upon a jury verdict of guilty or requires in addition the entry of a judgment of conviction upon sentencing.
Section 30 of the Public Officers Law provides in pertinent part:
"1. Every office shall be vacant upon the happening of one of the following acts before the expiration of the term thereof
* * *
"e. His conviction of a felony”.
In Matter of Keogh v Wagner (20 AD2d 380, affd 15 NY2d 569) the word "conviction” in the quoted subsection was interpreted to mean (supra, p 385): "there must not only be an adjudication of guilt, by plea or verdict, but in addition a judgment whether the judgment imposes a sentence or suspends sentence.”
This holding (supra, p 384) was firmly grounded on the "guiding principle that emerges from the cases, and that is that where disabilities, disqualifications or forfeitures are to follow from a 'conviction’ there is no 'conviction’ in the eyes of the law unless a sentence is imposed or pronounced and a judgment of conviction entered thereon.” (See, e.g., Blaufus v People, 69 NY 107, 109; People v Marendi, 213 NY 600, 616; People v Fabian, 192 NY 443, 449-450.) The court went on to observe that the Legislature could, of course, broaden the scope of the term "conviction” if it so wished, noting that in the Alcoholic Beverage Control Law it was explicitly defined not to require the pronouncement of judgment.
CPL 1.20 (subd 13) enacted some seven years after Matter of Keogh (20 AD2d 380, affd 15 NY2d 569) defines "conviction” as the "entry of a plea of guilty to, or a verdict of guilty upon, *421an accusatory instrument other than a felony complaint, or to one or more counts of such instrument.”
In Thaler v State of New York (79 Misc 2d 621) it was held that this definition effectively superseded the Keogh ruling with regard to the interpretation of the Public Officers Law, and in the decision here appealed from Special Term agreed. After careful consideration, I am persuaded that CPL 1.20 (subd 13) was not intended to affect the interpretation of the word “conviction” in the Public Officers Law and that there is no persuasive reason why it should be held to have done so.
The definition of “conviction” in CPL 1.20 (subd 13) is one of a group of definitions clearly designed by the draftsmen to be used in the interpretation of the CPL. I am aware of no relevant circumstance that suggests any other purpose.
CPL 1.20 is headed "Definitions of terms of general use in this chapter.” The introductory paragraph reads as follows: "Except where different meanings are expressly specified in subsequent provisions of this chapter, the term definitions contained in section 10.00 of the penal law are applicable to this chapter, and, in addition, the following terms have the following meanings”.
Almost all of the terms thereafter defined unmistakably have reference to the CPL and only the CPL. This is equally true of the comparable definition section in the Penal Law.
The Practice Commentary following CPL 1.20 opens with the following sentences (Denzer, Practice Commentaries, McKinney’s Cons Laws of NY, Book 11 A, CPL 1.20, pp 21-22):
“This section epitomizes the unusual emphasis which the Criminal Procedure Law, following the technique of the Revised Penal Law, places upon term definitions.
“Many of the ensuing Articles are introduced by term definition sections, each serving as a small localized dictionary for its Article * * * Similarly, one of the CPL Titles’ * * * is introduced by an Article (Art. 500; § 500.10) devoted exclusively to term definitions applicable to the other four Articles of the Title (Arts. 510, 520, 530, 540). The instant section containing forty-one definitions of general application, is the giant, overall definitions section which provides a partial lexicography for the entire CPL.”
The value of the definition of conviction adopted from the standpoint of the authors of the CPL is immediately apparent from examination of the various sections in which the term is *422used. First, this definition enabled the authors of the law to use the single word "conviction” or "convicted” in lieu of the cumbersome phrasing that would otherwise be required to embrace the thought of both a jury verdict of guilty and a plea of guilty. Second, as noted by the Temporary Commission on Revision of the Penal Law and Criminal Code (New York Cons Laws Serv, Commission Staff Comment, CPL 1.20, vol 7, p 25) the definitions of "conviction,” "sentence,” and "judgment,” (CPL 1.20, subds 13, 14, 15) facilitated "clarification and expansion of appellate and other post-judgment procedure relating to attacks upon judgments and sentences.”
If, as I think obviously true, "conviction” was defined in CPL 1.20 for use in the CPL, and for that purpose only, the question remains whether it should nonetheless be applied in the interpretation of the same word as it appears in the Public Officers Law. I see nothing in reason or policy to support such an application.
Subdivision 1 of section 30 of the Public Officers Law is concerned with circumstances under which a public office automatically becomes vacant. The decision in Matter of Keogh v Wagner (20 AD2d 380, affd 15 NY2d 569, supra), consistent with a uniform body of law defining "conviction” to require a judgment of conviction where forfeiture or disqualification follows, held that a public office should not be automatically vacated until there is a judgment of conviction. The conclusion was right then and is right now.
It is not easy to see why a definition to meet drafting exigencies in one statute should be held to overthrow an authoritative interpretation of that term in another statute addressed to an entirely different problem.
The order of dismissal also invoked the authority vested in the police commissioner pursuant to subdivision a of section 434a-14.0 of the Administrative Code. That section provides in pertinent part: "The commissioner shall have power, in his discretion, on conviction by him, or by any court or officer of competent jurisdiction, of a member of the force of any criminal offense * * * to punish the offending party by * * * dismissal from the force”.
Although the argument was not pressed by respondent, I have considered whether the word "conviction” as there used might not reasonably be interpreted to apply to a plea of guilty or a jury verdict of guilty, and whether the section as a *423whole might not be construed to vest the commissioner with a discretionary power to dismiss following a jury verdict.
However, subdivision 1 of section 75 of the Civil Service Law clearly prohibits dismissal of a civil servant except "for incompetency or misconduct shown after a hearing upon stated charges pursuant to this section.” The same requirement is set forth with explicit reference to police officers serving in the competitive class of civil service in chapter 834 of the Laws of 1940. When the Administrative Code section is analyzed in the light of these controlling statutory sections, it seems much more probable that the power of the commissioner to dismiss following a conviction by a court of competent jurisdiction was intended only to acknowledge his power to declare a vacancy where one had occurred, under the provisions of section 30 (subd 1, par e) of the Public Officers Law.
The implication of this analysis for the instant case is not a happy one. It involves an undeserved windfall to a former police officer who had dishonored his trust. This need not have happened if the police commissioner, instead of relying on the Thaler v State of New York (79 Misc 2d 621, supra) decision, had instituted the mandated disciplinary proceedings following the verdict, and it need never happen again.
The unfortunate nature of the result in this one case does not justify the overturning of an authoritative holding, consistent with prior case law, and representing a fair and balanced response to the legal and policy questions presented.
The judgment appealed from should be reversed and the relief sought in the petition granted.
Markewich, J., concurs with Birns, J.; Kupferman, J. P., concurs in an opinion; Silverman and Sandler, JJ., dissent in part in an opinion by Sandler, J.
Judgment, Supreme Court, New York County, entered on March 28, 1978, affirmed, without costs and without disbursements.